                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


James E. Rand

      v.                                             Case No. 18-cv-1211-PB

NH Department of Corrections, Commissioner, et al




                                 ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated May 15, 2019, grant defendants' motion to

dismiss, document no. 9, and deny plaintiff's motion for

preliminary injunctive relief, document no. 3.

                                       /s/Paul Barbadoro
                                      ____________________________
                                      Paul Barbadoro
                                      United States District Judge

Date: June 17, 2019

cc: James E. Rand, pro se
    Seth Michael Zoracki, Esq.
